CADENA, Justice
(concurring).
I concur in the result. However, insofar as the quantum of proof in a divorce case is concerned, I would overrule appellant’s point solely on the ground that she failed to object to the special issues as submitted. I do not understand the meaning of the phrase, “full and satisfactory evidence,” and experience great difficulty in accepting a rule which requires that a disputed issue of fact be resolved according to two different standards of proof by two separate fact finders.-